Citation Nr: 1229708	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  10-20 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from February to May 1946.  The Veteran died in April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In her substantive appeal, the appellant requested a Board hearing.  A hearing was scheduled for August 2011 but the appellant did not report, and no good cause has been shown.  Therefore, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection had been established for posttraumatic stress disorder (PTSD) rated 50 percent disabling, bilateral sensorineural hearing loss rated at 20 percent disabling, posttraumatic degenerative joint disease of the right knee with limitation of motion rated at 10 percent, medial meniscal tear of the right knee rated at 10 percent, left knee musculoligamentous strain with degenerative joint disease with limitation of motion rated at 10 percent, and residuals of shrapnel wounds rated at noncompensable.  

2.  The Veteran's death certificate showed he died in April 2009 of an immediate cause of death of chronic obstructive pulmonary disease (COPD).

3.  COPD was not manifested during service and is not shown to be otherwise related to service.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening, the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a service-connected disability or a disability of service origin.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for service connection for cause of death or Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.

The record reflects that in May 2009 and June 2009 letters the appellant was informed of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  It also informed her of the evidence that she should submit and that which VA would obtain on her behalf.  The letter also included a list of the Veteran's service-connected disabilities during his lifetime.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, a VA medical opinion, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the appellant. 

Service Connection for Cause of Death

Service connection for cause of death may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

After a review of all the evidence of record, the Board finds that the competent evidence of record is against a finding that the Veteran's cause of death was, in any way, related to service.

A certificate of death, dated May 2009, reflects that the Veteran died in April 2009.  The immediate cause of the Veteran's death was reported as end stage chronic COPD.  At the time of the Veteran's death, service connection was in effect for PTSD rated 50 percent disabling, bilateral sensorineural hearing loss rated at 20 percent disabling, posttraumatic degenerative joint disease of the right knee with limitation of motion rated at 10 percent, medial meniscal tear of the right knee rated at 10 percent, left knee musculoligamentous strain with degenerative joint disease with limitation of motion rated at 10 percent, and residuals of shrapnel wounds rated at noncompensable.  In order to show service connection for cause of death, the evidence must show that one of the Veteran's service connected disabilities caused or substantially contributed to his death or that the cause of death should have been service connected.  

Service treatment records do not report any complaints, treatment, or diagnosis for symptoms of COPD.  Post-service treatment records also do not show complaints, treatment, or diagnosis of COPD for many years after service.  The record contains no competent opinion or evidence that connects the Veteran's COPD with his service.  Nor has the appellant presented any medical opinion or record to connect the Veteran's COPD to his service.

The Board acknowledges the appellant's assertion that the Veteran's COPD was due to cigarette dependency that began when the military provided the Veteran with cigarettes during service.  The Board notes that a revision to the law regarding claims related to in-service tobacco use, passed by Congress and signed by the President as Public Law No. 105-206 on July 22, 1998 (now codified at 38 U.S.C.A. § 1103), prohibits service connection for death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during the veteran's service.  This prohibition applies only to claims filed after June 9, 1998.  In the present case, the appellant submitted her claim in May 2009.  Therefore, service connection for cause of death based on tobacco dependency may not be granted.  

Service connection for cause of death may also be granted if a service connected disability contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  The appellant asserts that coronary artery disease (CAD) is a secondary cause of her husband's death.  She then asserts that the Veteran's PTSD caused his CAD. 

The RO obtained a medical opinion in April 2012 to address the appellant's assertions.  The examiner noted that the death certificate showed cause of death as end stage COPD and that was a consequence of COPD.  Other significant conditions included CAD, hyperlipidemia, IHD, venous insufficiency, type II diabetes, and sleep apnea.  The examiner referenced two articles submitted by the appellant and her representative in support of their claim.  The examiner noted that one article specifically states that information in the article does not prove a cause and effect between PTSD and heart disease.  Additionally, the examiner noted that the second article states that people with PTSD may have a higher risk for heart disease, but that does not mean that PTSD causes heart disease.  It notes that certain genes could influence a person's risk for both PTSD and heart disease rather than PTSD proving to be the cause.  Further literature review done by the examiner and the librarian at the Omaha VA also failed to show any causation.  The examiner noted that they have found no scientific literature (refereed journals, post active studies, replication of studies) that establishes PTSD as the cause of death or to be etiologically related.  They found no studies that PTSD constitutes a contributory cause of death either substantially or materially.  The examiner opined that the Veteran's death was not caused by his service connected PTSD.  The PTSD did not substantially or materially contribute to his death.  

The Board acknowledges the appellant's opinion that the Veteran's PTSD caused the Veteran's CAD, which substantially contributed to his death, however, the appellant has not demonstrated that she has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an inservice event and a cause of death, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any PTSD to the Veteran's CAD and cause of death, the Board finds that the etiology of the Veteran's cause of death is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  No medical evidence of record finds a relation between active duty service and the Veteran's cause of death.  The only medical opinion in the file was provided by the VA examiner in April 2012.  The examiner opined, based on scientific literature, that the Veteran's PTSD did not cause or substantially contribute to the Veteran's death.  There is no contrary medical opinion of record.

Therefore, and for the reasons discussed above, although we sympathize with the appellant's loss of her husband, the Board finds that the Veteran's death was unrelated to service or a service-connected disability.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


